ORDER
PER CURIAM:
The State has charged defendant Sean Price with two counts of felony statutory sodomy in the first degree. The State filed this interlocutory appeal pursuant to § 547.200.1, RSMo, challenging the Boone County Circuit Court’s order sustaining Price’s motion to suppress evidence consisting of bedding and pajamas retrieved without a warrant from Price’s residence. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).